

115 HR 2637 IH: Fishing Safety Training and Research Act
U.S. House of Representatives
2017-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2637IN THE HOUSE OF REPRESENTATIVESMay 24, 2017Mr. Keating introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 46, United States Code, to reauthorize the Fishing Safety Training Grant Program and
			 the Fishing Safety Research Grant Program.
	
 1.Short titleThis Act may be cited as the Fishing Safety Training and Research Act. 2.Reauthorization of Fishing Safety Training Grant Program and Fishing Safety Research Grant Program (a)Fishing Safety Training Grant ProgramSection 4502(i)(4) of title 46, United States Code, is amended by striking 2015 through 2017 and inserting 2018 through 2028.
 (b)Fishing Safety Research Grant ProgramSection 4502(j)(4) of title 46, United States Code, is amended by striking 2015 through 2017 and inserting 2018 through 2028. 